Title: From Benjamin Franklin to Jonathan Shipley, 10 June 1782
From: Franklin, Benjamin
To: Shipley, Jonathan


Passy June 10th. 1782.
I received and read the Letter from my dear and much respected Friend with infinite Pleasure. After so long a silence, and the long Continuance of its unfortunate Causes, a Line from you was a Prognostic of happier Times approaching, when we might converse and communicate freely, without Danger from the malevolence of Men enraged by the ill Success of their distracted Projects.
I long with you for the Return of Peace, on the general Principles of Humanity. The Hope of being able to pass a few more of my last Days happily in the sweet Conversations & Company I once enjoy’d at Twyford, is a particular Motive that adds Strength to the general Wish, and quickens my Industry to procure that best of Blessings. After much Occasion to consider the Folly and Mischiefs of a State of Warfare, and the little or no Advantage obtained even by those Nations who have conducted it with the most Success, I have been apt to think that there has never been or ever will be any such Thing as a good War or a bad Peace.

You ask if I still relish my old Studies? I relish them, but I cannot pursue them. My Time is engross’d unhappily with other Concerns. I requested of the Congress last Year my Discharge from this Publick Station, that I might enjoy a little Leisure in the Evening of a long Life of Business: But it was refused me; and I have been obliged to drudge on a little longer.
You are happy as your Years come on in having that Dear & most amiable Family about you. Four Daughters—how rich!— I have but one, and she necessarily detained from me at 1000 Leagues Distance. I feel the Want of that tender Care of me which might be expected from a Daughter, and would give the World for one. Your Shades are all placed in a Row over my Fire place, so that I not only have you always in my Mind, but constantly before my Eyes.
The Cause of Liberty and America has been greatly obliged to you. I hope you will live long to see that Country flourish under its new Constitution, which I am sure will give you great Pleasure. Will you permit me to express another Hope, that now your Friends are in Power they will take the first Opportunity of shewing the Sense they ought to have of your Virtues and your Merit.
Please to make my best Respects acceptable to Mrs. Shipley, and embrace for me tenderly all our dear Children. With the utmost Esteem, Respect & Veneration, I am ever my dear Friend, Yours most affectionately
B Franklin
Bishop of St Asaph.
